Citation Nr: 0200339	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to August 
1952 and from July 1953 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated in March 1965, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back disability.

3.  The evidence associated with the claims file subsequent 
to the March 1965 denial does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered to 
decide fairly the merits of the claim.

4.  The record contains no competent evidence relating the 
veteran's current eye disorders to active service.


CONCLUSIONS OF LAW

1.  The Board's March 1965 decision denying entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A. § 7104 (West 1991) ; 38 C.F.R. § 20.1100 (2001).

2.  The evidence received since the March 1965 denial is not 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Board recognizes that the RO identified the issue 
presently on appeal as entitlement to service connection for 
a low back disability.  However, as the veteran's claim was 
previously considered and denied by the RO and the Board, as 
explained below, the Board finds that the issue is whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.  Further, the veteran has been informed of the 
necessity of submitting new and material evidence.  
Accordingly, the Board will proceed with an analysis of 
whether the veteran has presented new and material evidence.

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  However, these provisions are 
applicable only to claims filed on or after August 29, 2001.  
Therefore, as the veteran's claim was filed prior to that 
date, the Board will not address those statutory and 
regulatory changes in this decision.

The veteran's claim of entitlement to service connection for 
a low back disability has been previously considered and 
denied by the RO and the Board.  A May 1964 rating decision 
denied the veteran's claim and the veteran appealed to the 
Board.  The RO's denial was upheld by a March 1965 Board 
decision that found that the veteran's low back disability 
was congenital and had not been aggravated by active service.  
The veteran did not appeal this decision.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (2001).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  As the March 1965 Board decision is 
final, the veteran's claim may not be reopened or 
readjudicated by the VA absent the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2001).  First, the Board 
must determine whether the evidence submitted since the prior 
decision is new and material, which will be discussed below.  
If "the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If new and material evidence has 
been presented, the claim is reopened and it must be 
determined whether VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  If so, the Board may evaluate 
the merits of the claim.  See Winters v. West, 12 Vet. App. 
203, 206-7 (1999); Winters v. Gober, rev'd on other grounds, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2001); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The relevant evidence that was of record at the time of the 
March 1965 Board denial consisted of service medical records, 
June 1955 and May 1964 notes from Benjamin F. Thomas, Jr., 
M.D., March 1964 lay statements, and an April 1964 VA 
examination.

The veteran's service medical records include a December 1947 
notation that a spinal tap would be performed after the first 
of the year.  The veteran was also treated for an acute 
attack of myositis in March 1951.  The remainder of the 
service medical records, including the separation 
examinations of August 1952 and February 1954, contain no 
complaints, findings, or diagnoses related to the low back.

The June 1955 note from Dr. Thomas shows that the veteran was 
prescribed medication.  In the May 1964 note, Dr. Thomas 
stated that he had seen the veteran several times over the 
past 4 or 5 years for complaints of backaches.  Lay 
statements from the veteran's sister and friend stated that 
the veteran had back problems since his discharge from 
service.

At the April 1964 VA examination, the veteran complained of 
pain of the mid-lumbar area since receiving a syphilis shot 
in 1947.  The veteran was diagnosed with chronic low back 
pain.  The radiology report found a developmental variant of 
L-5, with no evidence of bony injury or disease. 

The pertinent evidence that has been associated with the 
claims file since the March 1965 Board denial includes August 
and September 1964 VA clinical records, March 1986 and 
February 1987 notes from Thomas J. Calhoun, M.D., a June 1986 
VA examination, a January 1988 private physician report, 1993 
to 1999 VA clinical records, and an October 2001 personal 
hearing transcript.

VA clinical records show that the veteran was seen in August 
1964 for low back pain of many years duration.  The veteran 
was hospitalized the following month with diagnoses of 
unstable lumbosacral joint, secondary lumbar scoliosis, 
sacralization of the 5th right lumbar transverse process and 
wedging of L-5, and abnormal posture with lumbosacral strain.  
The veteran reported low back pain since 1943.

In March 1986 and February 1987, Dr. Calhoun identified the 
diagnoses for which the veteran was receiving treatment.  The 
list did not include a low back disability.  During the June 
1986 VA examination, no abnormalities of the low back were 
found.  The January 1988 private physician report stated that 
the veteran had congestive heart failure, diabetes, and 
osteoarthritis.

VA outpatient records include a September 1993 x-ray of the 
lumbar spine that showed scoliosis with convexity to the left 
and marginal osteophytes in the bodies of L1, L3, and L4.  
The veteran was assessed with degenerative arthritis and 
osteoarthritis of the lumbar spine.  It was noted that he had 
a history of arthritis since 1965.  In March 1994, the 
veteran complained of joint pain in the back.  In January and 
February 1995, the veteran was seen for low back pain with 
decreased motion.  He was treated with moist heat and 
ultrasound.  From December 1998 through September 1999, the 
veteran complained of continued back pain.  He was given a 
lumbosacral corset.

In his testimony before the Board in October 2001, the 
veteran stated that he had a spinal tap in service and that 
he had low back pain since that time.  He went to the 
dispensary in service for this back pain.  He was initially 
treated by Dr. Thomas in 1955 and he currently used a back 
brace. 

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that it is 
not new and material in that it does not bear directly and 
substantially upon the specific matter under consideration.  
Prior to March 1965, the evidence established that the 
veteran had a low back disability that was congenital in 
nature.  However, the record contained no evidence that 
related this disability to the veteran's periods of active 
service.

The newly submitted evidence merely reiterates that the 
veteran has a current low back disability, including 
arthritis.  However, the record continues to contain no 
competent medical evidence relating any back disability to 
active service.  The Board acknowledges that the veteran 
believes that his current low back problems are the result of 
active service.  However, proof of such a relationship must 
be established by medical evidence.  See Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  Accordingly, the Board can find 
no basis under which to reopen the veteran's claim and the 
benefit sought on appeal must be denied. 

II.  Service Connection

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim. 

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran). 

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
and his representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for service connection.  Discussions in the rating decision, 
statement of the case, and related letters have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Although the veteran was initially informed of the 
evidence needed to establish a "well-grounded" claim, which 
is no longer a valid basis for service connection, see VCAA, 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  

In addition, the RO acquired service medical records, current 
VA treatment records, and afforded the veteran a personal 
hearing before the Board.  The RO also made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file, and the file contains 
numerous medical records.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim and has testified at a personal hearing before the 
Board.  

The Board recognizes that the veteran was not provided a 
recent VA examination in relation to his claim.  The recently 
enacted law and regulations provide that a medical 
examination or opinion is necessary if the record (1) 
contains competent evidence of a current disability or 
persistent or recurrent symptoms of disability and; (2) 
indicates that the disability or symptoms may be associated 
with active service; but (3) does not contain sufficient 
medical evidence to evaluate the claim.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A(d)(2) (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

As explained further below, the Board finds that a medical 
examination or opinion is not warranted because the record 
does not contain evidence of a relationship between a current 
disability and active service.  The Board also finds that the 
record contains sufficient medical evidence to evaluate the 
veteran's claim.  Therefore, the Board finds that VA has 
complied with its obligation to assist the veteran, and that 
the record as it stands is complete and adequate for 
appellate review and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

In relation to the present appeal, the veteran's service 
medical records show that he had a chalazion removed from his 
right eye in June 1946.  It was observed to be healed within 
a few days.  An examination in November 1946 found normal 
eyes.  In October 1953, the veteran had a contusion of the 
left eye.  He was given cold compresses and told to return in 
a few days.  The separation examinations of August 1952 and 
February 1954 contain no findings of an eye disorder. 

VA clinical records show that the veteran was diagnosed with 
congenital exotropia, papilloma both lids, and refractive 
error in March 1977.  A June 1986 VA examination found grade 
I, Keith-Wagener retinopathy.  In June and August 1986, the 
veteran complained of gradual loss of vision for 5 years.  He 
was diagnosed with refractive error, alternating exotropia, 
dry eyes, and large cups, and symmetric intraocular pressure.  
In April 1992, strabismus was noted, and the veteran was 
followed through December 1992 with refractive disorder, 
exotropia, and suspected glaucoma.

In March and April 1993, the veteran was seen for visual 
field and pressure tests.  He was assessed with primary open 
angle glaucoma and dry eye symptoms.  From October 1993 
through October 1999, the veteran had routine follow-up for 
glaucoma.  In March 1995, he was assessed with primary open 
angle glaucoma, intraocular pressure well controlled, 
cataracts, and mild background diabetic retinopathy.  In May 
1996, objective findings included background hypertensive 
retinopathy Grade I, highly tortuous vessels about posterior 
pole, and extensive cupping circa 9+/9- with possible 
notches, more on the right eye, and some retinal exudate.  

The veteran appeared for a personal hearing before the 
undersigned Board Member in October 2001.  He testified that 
he had a growth removed from his right eye area in service 
and that it corrected the problem.  He had a recent lens 
implant of the right eye and had another planned for the left 
eye.  

Based upon the above findings, the Board concludes that a 
preponderance of the evidence is against service connection 
for an eye disorder.  The veteran was not diagnosed with an 
eye disorder until many years following his discharge from 
active service.  The veteran has been followed for the past 
several years for glaucoma and other visual ailments; 
however, the record contains no competent medical evidence 
linking any current eye disorder to active service.  The 
Board also notes that the veteran cannot be awarded service 
connection for refractive error because it is not a disease 
or injury within the meaning of VA compensation law.  38 
C.F.R. §§ 3.303(c), 4.9 (2001).  Therefore, as the evidence 
fails to establish the presence of a chronic eye disorder in 
service or of a current eye disorder that is related to 
active service, the benefit sought on appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened.

Service connection for an eye disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

